DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Response to Amendments
Because the 2/3/2021 claim amendments are responsive, the 35 USC 112(b) rejections in the Non-Final Action are withdrawn.
Claims 1-18 are pending, claims 10-18 are withdrawn, claims 1-9 remain for examination.

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered. Applicant’s arguments with respect to claim(s) 1, 3, and 4 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYASHI (Japanese Publication JP2006024793, as translated by Espacenet).
Regarding claim 1, HAYASHI teaches substrate processing method (supplying a chemical liquid to wafer W, para. 0019, 0032, 0047, fig. 1, 4, 5 & 7). 
HAYASHI’s method comprises: 
a substrate holding step of holding a substrate by a substrate holding unit (wafer W is held by spin chuck 2, fig. 1 & 5, para. 0032, 0047); 
a chemical liquid supply step of supplying a chemical liquid to a main surface of the substrate (chemical liquid is supplied from the chemical nozzle 3 to the rotation center of the upper surface of wafer W, para. 0032, 0047) while rotating the substrate around a rotational axis passing through a central portion of the substrate (rotating wafer W around its central rotational axis, para. 0032, 0047, fig. 1 & 5); and 
a flow destination switching step of switching (changing the position of splash guard 6, para. 0011, 0048-50, claim 3; see annotated fig. 7 below), during the chemical liquid supply step (position is changed during the supply of chemical liquid, para. 0048-50; see annotated fig. 7 below), a flow destination (chemical liquid first flows to waste liquid capturing unit 18 and waste liquid groove 16, and then flows to recovery liquid capturing unit 20 and recovery groove 14, see from a first flow space (e.g., the space adjacent to capturing unit 18 and groove 16, fig. 1 & 5) in a processing cup surrounding a periphery of the substrate holding unit (splash guard 6 surrounds spin chuck 2, fig. 1 & 5) to a second flow space (e.g., the space adjacent to capturing unit 20 and groove 14, fig. 1 & 5) separated from the first flow space in the processing cup (see fig. 1 & 5), 
such that the chemical liquid expelled from the substrate is drained through the first flow space (discarding the chemical liquid guided to waste liquid capturing unit 18 and waste liquid groove 16, para. 0011, 0048, claim 3) during a predetermined cleaning period from a starting point of supplying the chemical liquid (from the start of the supply to predetermined time t1, fig. 7, para. 0048-49), and that the chemical liquid expelled from the substrate is recovered through the second flow space (collecting the chemical liquid guided to recovery liquid capturing unit 20 and recovery groove 14, para. 0011, 0049, claim 3) after the predetermined cleaning period has elapsed (when a predetermined time t1 has elapsed from the start of the supply, para. 0049).  

    PNG
    media_image1.png
    614
    892
    media_image1.png
    Greyscale

Regarding claim 2, HAYASHI teaches the substrate processing method according to claim 1. HAYASHI teaches wherein the chemical liquid expelled from the substrate and flowing through the first flow space (as explained above) is guided to a drain piping (waste liquid pipe 17, para. 0048, fig. 5), and the chemical liquid expelled from the substrate and flowing through the second flow space (as explained above) is guided to a recovery piping (collection pipe 44, para. 0049, fig. 5).
Regarding claim 5, HAYASHI teaches the substrate processing method according to claim 1. As explained above, HAYASHI teaches the flow destination switching step is performed during the chemical liquid supply step. HAYASHI also teaches that the chemical liquid supply step is performed continuously such that the chemical liquid is continuously supplied to the substrate over an entire period of the flow destination switching step (see annotated fig. 7 above; see also para. 0049-50, the supply of the chemical liquid is stopped after the flow destination switching step).
Regarding claim 9, HAYASHI teaches the substrate processing method according to claim 1. HAYASHI teaches wherein a resist is formed on the main surface of the substrate (para. 0019), and the chemical liquid supplied to the main surface of the substrate in the chemical liquid supply step includes an SPM (para. 0019). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI.
Regarding claim 3, HAYASHI teaches the substrate processing method according to claim 1. HAYASHI teaches wherein the chemical liquid is a remover liquid for removing resist from the main surface of the substrate (para. 0019).
HAYASHI also teaches the flow destination switching step includes: a guard switching step of switching a guard (switching from capturing unit 18 to capturing unit 20, as explained above) arranged at a capturable position that enables capturing the chemical liquid expelled from the substrate (capturing unit 18 at position 6B is adjacent to wafer W to capture spun-off chemical liquid and capturing unit 20 at position 6A is adjacent to wafer W to capture spun-off chemical liquid, see fig. 1 & 5, para. 0023, 0048-49) from a cylindrical first guard (capturing unit 18, as explained above; splash guard 6 is an annular cylinder, para. 0022) that captures the chemical liquid expelled from the substrate and then guides the captured chemical liquid to the first flow space (as explained above) to a cylindrical second guard (capturing unit 20, as explained above; splash guard 6 is an annular cylinder, para. 0022) that is disposed separately 
HAYASHI teaches or suggests the claim limitation: “the predetermined cleaning period is determined such that the remover liquid expelled from the substrate does not contain resist residue at an end of the predetermined cleaning period.” 
According to the present application, “resist residues are not included” can mean a scenario where “only a tiny amount of resist residues are included” (specification at para. 0118; see also para. 0012, 0031, 0033, “not included” can mean a scenario where only a tiny amount is included). Because the verbs “include” and “contain” are considered equivalent—to include means to contain and vice versa—the claim language “does not contain resist residue” can also mean a scenario where only a tiny amount of resist residues are included.
HAYASHI teaches that in an initial stage (e.g., during predetermined time t1) after the start of the supply of the chemical liquid, because the chemical liquid contains a large amount of foreign substance—which can be a resist stripped from the wafer (see para. 0019)—the chemical liquid is discarded to avoid capturing a large amount of foreign substance, to prolong the life of the filter, and to reuse the chemical liquid without foreign substance (see, e.g., para. 0004-05, 0007, 0012, 0034-35, 0041, 0048, 0053). Indeed, HAYASHI teaches that the chemical liquid that’s collected at the end of the predetermined time contains a small amount of foreign matter (see para. 0007, 0041); this would correspond to the claim limitation “does not contain resist residue at an end of the predetermined cleaning period.”
Alternatively, if determining the predetermined cleaning period such that the expelled remover liquid does not contain resist residue at an end of the cleaning period is not clearly 
Regarding claim 6, HAYASHI teaches the substrate processing method according to claim 1. As explained above, HAYASHI teaches the flow destination switching step is performed during the chemical liquid supply step.
HAYASHI does not explicitly teach the chemical liquid supply to the substrate is stopped for a period of at least a portion of a period of the flow destination switching step.

    PNG
    media_image2.png
    1028
    854
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify HAYASHI to briefly stop supplying the chemical liquid when switching flow destination (e.g., when switching between position 6B and position 6A, between capture unit 18 and capture unit 20), with reasonable expectation of reducing or preventing splashing. A person having ordinary skill in the art would understand that, in HAYASHI’s flow destination switching step, the transition between position 6B and position 6A (also between capture unit 18 and capture unit 20) may not be instantaneous and the spun-off chemical liquid may still contact certain edges and surfaces (see arrows in annotated fig. 5 above) that would produce splashing. Thus, a person having ordinary skill in the art would’ve been motivated to briefly stop the supply of chemical liquid when switching flow destination, so as to reduce or prevent splashing.
Regarding claim 8, HAYASHI teaches the substrate processing method according to claim 1. Because HAYASHI teaches switching flow destination during the supply of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (as applied to claim 3), in view of FURUYA (US PGPUB 20150083038) and KAJITA (US PGPUB 20040211959).
Regarding claim 4, HAYASHI teaches the substrate processing method according to claim 3. HAYASHI teaches the first guard and the second guard are mutually-adjoining guards (see fig. 1 & 5, capturing units 18 and 20 are located near each other).
HAYASHI does not explicitly teach:
the second guard is disposed so as to be capable of surrounding an outside of the first guard, and
the guard switching step includes a step of lowering the first guard from the capturable position to a predetermined guard cleaning position, a step of thereafter maintaining the first guard at the predetermined guard cleaning position while capturing the chemical liquid by the first guard for a predetermined guard cleaning period, and a step of thereafter further lowering the first guard to a lower position so as to enable the second guard to capture the chemical liquid expelled from the substrate.
FURUYA teaches
FURUYA teaches a first guard (liquid receiver 6a having wall 53, fig. 1, para. 0050) and a second guard (cup body 3, fig. 1, para. 0023), which are mutually-adjoining (see fig. 1), and the second guard is disposed so as to be capable of surrounding an outside of the first guard (see fig. 1, para. 0050, cup body 3 surrounds liquid receiver 6a). FURUYA also teaches the flow destination switching step includes a guard switching step of switching from the first guard at a capturable position to the second guard at a capturable position (para. 0061, liquid receiver 6a is at liquid-receiving position to collect liquid flying from substrate W and liquid receiver 6a is lowered to lid-closing position such that liquid flying from substrate W hits inner surface of cup body 3). In other words, FURUYA teaches the guard switching step includes lowering the first guard from the capturable position to a lower position so as to enable the second guard to capture the chemical liquid expelled from the substrate. Moreover, as liquid receiver 6a (“first guard”) is lowered from the liquid-receiving position (“capturable position”; at this position, expelled liquid would contact point A, see annotated fig. 1 below) to the lid-closing position (“lower position”), liquid receiver 6a would reach a position where the liquid expelled from substrate W would contact a point B on liquid receiver 6a (see annotated fig. 1 below). This position would correspond to the recited “guard cleaning position,” where liquid receiver 6a still captures the chemical liquid expelled from substrate W. Moreover, a person having ordinary skill in the art would understand that liquid receiver 6a is inherently at the “guard cleaning position” for a period of time (however long or brief it may be); this period would correspond to the recited “guard cleaning period.”

    PNG
    media_image3.png
    711
    751
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute HAYASHI’s guards and guard switching step with FURUYA’s guards and guard switching step, with reasonable expectation of switching flow destination. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. HAYASHI’s guards and FURUYA’s guards are analogous (the guards are shaped like cups) and serve the same function (to receive liquid expelled from the substrate and guide the liquid to different destinations). HAYASHI’s guard switching step and FURUYA’s guard switching step are analogous (both teach moving the guards vertically) and serve the same function (to use different guards to guide the expelled liquid to different flow destinations). Thus, the substitution would yield the predictable result of switching the flow destination of liquid expelled from the substrate.
In the resulting combination of HAYASHI and FURUYA, the guard switching step includes a step of lowering the first guard from the capturable position to a guard cleaning 
The combination of HAYASHI and FURUYA does not explicitly teach that: the guard cleaning position is “predetermined”; and “maintaining” the first guard at the guard cleaning position for a guard cleaning period that’s “predetermined.”
But it’s well known in the substrate-processing art to move the guard to a predetermined guard cleaning position and maintain the guard at the guard cleaning position for a predetermined guard cleaning period. For example, KAJITA teaches a substrate processing method that includes lowering the guard (cup 18, fig. 1-4, para. 0028-29) from a capturable position (upper scattering prevention position, fig. 2, para. 0028-29) to a guard cleaning position (cleaning position, fig. 3, para. 0028-29)—which is between the capturable position and a lower position (between the upper scattering prevention position and the lower substrate transfer position, see fig. 1-3, para. 0010, 0028)—and then maintaining the guard at the guard cleaning position for an undefined period of time to perform cleaning on the guard (fig. 3-4, para. 0028-29). Given that substrate-processing methods are generally highly automated—KAJITA teaches processing a semiconductor wafer (para. 0002)—it’s reasonably expected that KAJITA’s method is automated, which would mean that the guard cleaning position and the guard cleaning period are predetermined.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HAYASHI and FURUYA to See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, maintaining the guard at a predetermined position for a predetermined period, as incorporated, would serve the same guard-cleaning function as before, yielding predictable results.

Alternatively, Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (as applied to claim 3), in view of FURUYA (US PGPUB 20150083038) and YOSHIZUMI (US PGPUB 20150040951).
Regarding claim 4, HAYASHI teaches the substrate processing method according to claim 3. As explained above, HAYASHI teaches the first guard and the second guard are mutually-adjoining guards.
HAYASHI does not explicitly teach:
the second guard is disposed so as to be capable of surrounding an outside of the first guard, and
the guard switching step includes a step of lowering the first guard from the capturable position to a predetermined guard cleaning position, a step of thereafter maintaining the first guard at the predetermined guard cleaning position while capturing the chemical liquid by the first guard for a predetermined guard cleaning period, and a step of thereafter further lowering the first guard to a lower position so as to enable the second guard to capture the chemical liquid expelled from the substrate.
As explained above, FURUYA teaches a substrate processing method that includes supplying a chemical liquid to a rotating substrate and a flow destination switching step during the chemical liquid supply step using two guards. Specifically, as explained above, FURUYA teaches:
the flow destination switching step includes a guard switching step of switching from a first guard at a capturable position to a second guard at a capturable position,
the first guard and the second guard are mutually-adjoining guards and the second guard is disposed so as to be capable of surrounding an outside of the first guard,
the guard switching step includes a step of lowering the first guard from the capturable position to a guard cleaning position, wherein the first guard is at the guard cleaning position while capturing the chemical liquid by the first guard for a guard cleaning period, and a step of thereafter further lowering the first guard to a lower position so as to enable the second guard to capture the chemical liquid expelled from the substrate.
As explained above, it would’ve been obvious to substitute HAYASHI’s guards and guard switching step with FURUYA’s guards and guard switching step, with reasonable expectation of switching flow destination. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B.
The combination of HAYASHI and FURUYA does not explicitly teach that: the guard cleaning position is “predetermined”; and “maintaining” the first guard at the guard cleaning position for a guard cleaning period that’s “predetermined.”
But it’s well known in the substrate-processing art to move the guard to a predetermined guard cleaning position and maintain the guard at the guard cleaning position for a predetermined guard cleaning period. For example, YOSHIZUMI teaches a substrate processing method that includes cleaning the guard with liquid expelled from the substrate (abstract, claim 10, para. 0013-16). Specifically, YOSHIZUMI teaches cleaning the guard by adjusting the 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of HAYASHI and FURUYA to incorporate a step of maintaining the guard at a predetermined guard cleaning position for a predetermined guard cleaning period (see YOSHIZUMI), with reasonable expectation of cleaning the guard. It’s well known in the art to maintain the guard at a predetermined position for a predetermined period to clean the guard (see YOSHIZUMI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, maintaining the guard at a predetermined position for a predetermined period, as incorporated, would serve the same guard-cleaning function as before, yielding predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714